IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,030-01


                       EX PARTE LOUIS ANGELO DAVILA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 08-01-0031-CRA-A IN THE 81ST DISTRICT COURT
                            FROM ATASCOSA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant originally pleaded guilty to

aggravated assault in exchange for deferred adjudication community supervision. His guilt was later

adjudicated and he was sentenced to twenty years’ imprisonment.

        Applicant contends that he was denied his right to appeal after adjudication because

adjudication counsel failed to timely file a notice of appeal. We remanded this application to the

trial court for findings of fact and conclusions of law.
                                                                                                       2

        The trial court finds that adjudication counsel file a motion to withdraw from the

representation so that appellate counsel could be appointed, but that the motion was never brought

to the attention of the trial court. The trial court finds that Applicant was denied his right to appeal

due to a failure of the system. We find that Applicant is entitled to the opportunity to file an out-of-

time appeal of the judgment adjudicating guilt in Cause No. 08-01-0031-CRA from the 81st District

Court of Atascosa County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within

ten days of the issuance of this opinion, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.

        Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 14, 2016
Do not publish